Exhibit 10(c)

 

APPENDIX A

 

2015 PERFORMANCE UNITS PROVISIONS

 

On June 1, 2015, Protective Life Corporation (the “Company”) granted you
performance units (“Performance Units”) that, subject to the satisfaction of the
applicable terms and conditions related to such Performance Units, including,
but not limited to, the satisfaction of the applicable performance vesting
conditions specified below, will entitle you to receive a cash amount based on
the PL Tangible Book Value.  You have also received a 2015 Performance Unit
Award Letter (the “Award Letter”), which together with these Provisions for 2015
Performance Units (“2015 Performance Unit Provisions”), constitutes your
“Performance Unit Award.”

 

1.                                      General Provisions.  The number of
Performance Units that you have been awarded, the Award Period of the
Performance Units, and the Grant Date of the Performance Units are set forth in
your Award Letter.

 

2.                                      Earn-Out of Performance Units.

 

(a)                                 General.  Whether you will receive any cash
payment in respect of your Performance Unit Award will be determined based upon
the extent to which the applicable performance objectives have been satisfied
and, except as otherwise provided in paragraph 5 below, your continued
employment until the date the Performance Units are paid.  Your right to vest
in, and the amount payable in respect of, one-half of your Performance Units is
dependent on the Company’s Cumulative After Tax Operating Earnings during the
Award Period, and on Average Return on Equity over the Award Period with regard
to the remaining one-half of the Performance Units, in each case as specified
below.

 

(b)                                 Cumulative After Tax Earnings.  Payment with
respect to one-half of your Performance Units will be based on the Company’s
Cumulative After Tax Operating Earnings during the Award Period, as determined
in accordance with the following schedule:

 

Cumulative After Tax
Operating Earnings
(dollars in millions)

 

Percentage of Performance
Units Earned

 

Less than $813

 

0

%

$926

 

100

%

$1,039 or more

 

200

%

 

There will be straight-line interpolation between Cumulative After Tax Operating
Earnings between $813,000,000 and $926,000,000 to determine the exact percentage
to

 

1

--------------------------------------------------------------------------------


 

be paid between 0% and 100%; and between $926,000,000 and $1,039,000,000 to
determine the exact percentage to be paid between 100% and 200%.

 

(c)                                  Return on Equity.  Payment with respect to
one-half of your Performance Units will be based on the Company’s Average Return
on Equity during the Award Period, as determined in accordance with the
following schedule:

 

Average Return on Equity

 

Percentage of Performance
Units Earned

 

Less than 5.0%

 

0

%

5.5%

 

100

%

6.0% or more

 

200

%

 

There will be straight-line interpolation between Average Return on Equity
between 5.0% and 5.5% to determine the exact percentage to be paid between 0%
and 100%; and between 5.5% and 6.0% to determine the exact percentage to be paid
between 100% and 200%.

 

3.                                      Definitions.

 

For purposes of these 2015 Performance Unit Provisions, the following terms
shall have the following meanings:

 

“Average Return on Equity” shall mean Cumulative After Tax Operating Earnings
during the Award Period divided by the average of the PL Tangible Book Value as
of the end of each fiscal quarter during the Award Period (or, if applicable,
the number of quarters completed through the date of a Change in Control),
excluding accumulated other comprehensive income.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean the occurrence after June 1, 2015 of one or more
of the following: (i) any one person or more than one person acting as a group
(as provided in Code Section 409A) other than Parent or any of its affiliates
(such person or group, an “Acquiring Person”) acquires ownership of the
Company’s stock that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.

 

“Cumulative After Tax Operating Earnings” is defined as the Company’s total
income earned after taxes during the Award Period, excluding the impact of
realized gains or losses on investments and derivatives, any impairment losses
recorded on goodwill and other intangible assets created by the Merger of a
subsidiary of the Parent into the Company effective February 1, 2015, any
expense borne by the Company that was the result of actions or requirements of
the Company’s Parent and were not included in the business plan, unplanned
changes to income resulting from new accounting pronouncements.  Any lost income
due to dividends paid in excess of planned amounts will be added back to
determine after tax operating income.

 

“Merger” means the merger of another subsidiary of Parent with and into the
Company as of February 1, 2015.

 

“Parent” shall mean The Dai-ichi Life Insurance Company, Limited.

 

“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Performance Unit
Award under the 2015 Performance Unit Provisions.

 

“PL Tangible Book Value” as of any date shall mean the Company’s consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), plus all dividends paid in excess of planned amounts during the
performance period, plus any lost income (determined based on the 30 year
treasury rate) on dividends in excess of planned amounts (plus any management
fee paid to the Parent).

 

“PL Tangible Book Value Per Unit” shall equal the quotient of (i) PL Tangible
Book Value as of the date of the most recent audited balance sheet preceding the
date of determination divided by (ii) the Total PL Units as of the date of
determination.

 

“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.

 

“Total PL Units” as of any date shall mean the sum of (i) the number of units
determined by dividing PL Tangible Book Value as of the date of most recent
audited balance sheet preceding June 1, 2015 by $100, and (ii) the number of
units determined

 

3

--------------------------------------------------------------------------------


 

by dividing (A) the dollar amount or value of any capital contribution made to
the Company directly or indirectly by the Parent during the Award Period by
(B) the PL Tangible Book Value Per Unit determined as of the date of the most
recent balance sheet preceding the date the capital contribution is made.

 

4.                                      Time and Form of Payment.  As soon as
practicable, but not later than 60 days, after the end of the Award Period, the
Committee will determine the extent to which any Performance Unit Award has been
earned. The value of each earned Performance Unit shall equal the PL Tangible
Book Value Per Unit and shall be paid not later than the March 15 following the
end of the Award Period.

 

5.                                      Termination of Employment.

 

(a)                                 Death, Disability or Retirement.  Unless the
Committee determines to provide for treatment that is more favorable to you on
such terms and conditions as the Committee may determine, if your employment is
terminated by death, disability (as determined in accordance with generally
applicable Company policies) or by retirement on or after early retirement age
under the terms of any retirement plan maintained by the Company or a
Subsidiary, you (or, as applicable, your legal representative or beneficiary)
will receive a payment with respect to a pro-rata portion of your Performance
Units, determined based on a fraction, the numerator of which is your period of
employment during the Award Period and the denominator of which is the total
number of days in the Award Period.  The amount in respect of your pro-rated
Performance Units will be determined by applying the performance achieved
through the end of the Award Period (or the date of a Change in Control, if
applicable) against the schedules set forth in paragraph 2(b) and 2(c).  The
remaining portion of your Performance Units (i.e., the excess over the pro-rated
portion) shall be forfeited as the date your employment terminates.

 

(b)                                 Special Termination.  If your employment is
terminated by reason of (1) the divestiture of a business segment or a
significant portion of the assets of the Company, or (2) a significant reduction
by the Company in its salaried work force, the determination of whether, to what
extent, and on what conditions any payment shall be made with respect to any
unvested portion of your Performance Unit Award shall be at the discretion of
the Committee.  Any portion of your Performance Units which the Committee
determines is not eligible for payment under this paragraph 4(b) shall be
forfeited as of the date your employment terminates.

 

(c)                                  Other Termination.  Unless the Committee
determines to provide for treatment that is more favorable to you on such terms
and conditions as the Committee may determine, if your employment is terminated
for any reason not set forth in paragraphs 5(a) or (b), any unvested portion of
your Performance Unit Award will be forfeited.

 

5.                                      Change in Control.  In the event of a
Change in Control, the Award Period shall be deemed to have ended on the date of
the Change in Control and you shall

 

4

--------------------------------------------------------------------------------


 

be deemed to have earned the greater of (i) 100% of the Performance Units, and
(ii) the percentage of such Performance Units that would derive from applying
the schedules in paragraphs 2(b) and 2(c) to Cumulative After Tax Operating
Earnings and Average Return on Equity though the date of the Change in Control
(instead of over the three-year Award Period).  Any earned Performance Units
shall be paid based on the PL Tangible Book Value Per Unit as of the date of
such Change in Control within 60 days following the date on which the Change in
Control occurs.

 

6.                                      Federal Income Tax Consequences.

 

(a)                                 General.  The following description of the
federal income tax consequences of the Performance Units is based on currently
applicable provisions of the Code and regulations, and is only a general
summary.  The summary does not discuss state and local tax laws, which may
differ from the federal tax law, or federal estate, gift and employment tax
laws. You are urged to consult with your own tax advisor regarding the
application of the tax laws to your particular situation.

 

(b)                                 Grant of Performance Units.  This grant of
Performance Units will not cause you to be subject to federal income tax.

 

(c)                                  Payment of Performance Units.  You will
recognize ordinary income for federal income tax purposes on the date the
Performance Units are earned and paid (the “Payment Date”), unless you have made
an effective election under the Company’s Deferred Compensation Plan for
Officers (“Deferred Compensation Plan”), as discussed in paragraph 6(d).  The
amount of income recognized will be equal to the aggregate of the amount of cash
paid.

 

(d)                                 Deferred Compensation Plan.  You may elect
to defer payment in respect of your earned Performance Units, and the
recognition of taxable income with respect to such payment, by making deferral
elections under the Deferred Compensation Plan.  If you make effective deferral
elections, you will recognize ordinary income when the deferred portion of the
amount payable on your Performance Units is paid from the Deferred Compensation
Plan, in an amount equal to the amount of cash paid.

 

You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Units become payable.

 

(e)                                  ERISA.  This Performance Unit Award is not
qualified under Section 401(a) of the Code and is not subject to any of the
provisions of the Employee Retirement Income Security Act of 1974.]

 

7.                                      Tax Withholding.  The Company will
withhold from your Performance Units payment (or your payment from the Deferred
Compensation Plan, if you have made deferral elections under that plan with
respect to your Performance Units), an amount in cash sufficient to satisfy any
applicable federal, state or local tax withholding obligation.

 

5

--------------------------------------------------------------------------------


 

8.                                      Non-transferability of Performance
Units.  Your Performance Units may not be assigned, pledged, or otherwise
transferred, except upon your death by the laws of intestacy or descent and
distribution.

 

9.                                      Beneficiary Designations.  You may name
a beneficiary or beneficiaries (who must be members of your family and who may
be named contingently or successively) with respect to your rights under your
Performance Unit Award (including the right to receive payment in respect of
Performance Units after your death) by submitting a written beneficiary
designation in a form acceptable to the Company.  Any such designation will be
effective only when filed with the Company’s Chief Accounting Officer (or such
other person as the Company may designate) before your date of death, and will
(unless specifically set forth therein) revoke all prior designations.  If there
is no beneficiary designation in effect on the date of your death, your
beneficiary will be your surviving spouse or, if you have no surviving spouse,
your estate.

 

10.                               Administration of the Award.  Performance Unit
Awards subject to these 2015 Performance Unit Provisions shall be administered
by the Committee, which shall have the authority to select the Participants, to
determine the awards to be made to each Participant, and to determine the
conditions subject to which awards will become payable under the 2015
Performance Unit Provisions.  Notwithstanding anything else contained herein to
the contrary, the Committee may delegate any or all of its duties and
responsibilities in respect of all Participants other than the Chief Executive
Officer and all members of the Company’s Performance and Accountability
Committee to a committee of officers comprised of the Chief Executive Officer,
the Chief Financial Officer, the Executive Vice President, General Counsel and
the Senior Vice President, Chief Human Resources Officer.  In the event that, at
any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed) the person performing the duties
of such position shall serve on such officer’s committee.

 

The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, the 2015 Performance
Unit Provisions as the Committee deems necessary or advisable in order to carry
out such provisions.  Except as otherwise provided herein, the Committee’s
interpretation and construction of the 2015 Performance Unit Provisions and its
determination of any conditions applicable to, or the granting of, Performance
Unit Awards to specific Participants shall be conclusive and binding.

 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the 2015 Performance Unit Provisions
and may rely upon any opinion received from any such counsel, consultant or
agent and any computation received from any such consultant or agent.  All
expenses incurred in the administration of these 2015 Performance Unit
Provisions, including, without limitation,

 

6

--------------------------------------------------------------------------------


 

for the engagement of any counsel, consultant or agent, shall be paid by the
Company.  No member or former member of the Board or the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in connection with any Performance Unit Awards under these 2015 Performance Unit
Provisions other than as a result of such individual’s willful misconduct.

 

11.                               Amendment.  By action of the Board or the
Committee, the Company may from time to time amend, terminate or discontinue the
2015 Performance Unit Provisions at any time, but no amendment, termination or
discontinuance of these 2015 Performance Unit Provisions will unfavorably affect
any Performance Unit Award previously granted.

 

12.                               Effect on Employment and Other Benefits. 
Receipt of a Performance Unit Award under the 2015 Performance Unit Provisions
does not give any Participant any right to receive awards in the future or to
continue in the employ of the Company and its subsidiaries, and Performance Unit
Award recipients are subject to discipline and discharge in the same manner as
any other employee.  Income recognized as a result of any payment in respect of
Performance Units will not be included in the formula for calculating benefits
under the Company’s Pension, 401(k), and Disability Plans.

 

13.                               Cooperation in Litigation.  By accepting a
Performance Unit Award subject to these 2015 Performance Unit Provisions, you
agree that after your employment terminates (regardless of the reason), you will
cooperate fully with the Company in connection with any current or future
claims, lawsuits, arbitrations, proceedings, examinations, inquiries or
investigations involving the Company that relate to your service with the
Company.  This includes being available on reasonable notice for interviews and
other communications with the Company’s counsel in connection with any such
matter and appearing at the Company’s request (and without a subpoena) to be
deposed or to give testimony.

 

14.                               Non-Solicitation Agreement.  By accepting a
Performance Unit Award subject to these 2015 Performance Unit Provisions, you
agree that for one year beginning on the date your employment terminates
(regardless of the reason), you will not (directly or indirectly) hire, solicit
for hire, or assist others in hiring or soliciting for hire, any employee of the
Company or its subsidiaries (“Company Employees”).  This provision shall not
apply if you worked in, or were a resident of, the state of California when your
employment terminated.  This provision shall not prohibit you or a future
employer of yours from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company Employee who (1) responds to a
general solicitation or advertisement that is not specifically directed to
Company Employees, (2) is referred to you or your future employer by a search
firm, employment agency or similar organization, or (3) directly or indirectly
contacts you or your future employer on their own initiative and without having
been solicited.

 

15.                               Trade Secrets; Solicitation of Customers.  By
accepting a Performance Unit Award subject to these 2015 Performance Unit
Provisions, you agree to

 

7

--------------------------------------------------------------------------------


 

permanently maintain the confidentiality of the Company’s “Trade Secrets.” 
Trade Secrets shall include any trade secrets as defined by law, and shall
specifically include information regarding customers and agents or prospective
customers and agents; marketing and sales techniques, materials and information;
records, documents and data; business practices, policies, procedures and
strategies; product and pricing information; compensation arrangements;
financial information; attorney-client communications; and any other
confidential or proprietary information relating to the Company that is not
available to the public.  (Information is not a Trade Secret, however, if it is
available in the public domain, has been obtained from a source other than the
Company, or has been lawfully obtained through means other than your employment
relationship with the Company.)  In addition, by accepting a Performance Unit
Award subject to these 2015 Performance Unit Provisions you agree that for one
year beginning on the date your employment terminates (regardless of the
reason), you will not — whether on your own behalf or on behalf of or in
conjunction with any person or entity — use the Company’s Trade Secrets to
solicit any business of the type conducted by the Company as of your termination
date from any person or entity that was either (1) a customer or agent of the
Company as of that date or (2) a prospective customer or agent contacted, called
upon, or serviced by the Company during the twelve months before your
termination date, or induce, promote, facilitate, or otherwise contribute to the
solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.

 

16.                               Recovery of Damages by the Company.  You agree
that if you were to violate any of paragraphs 12, 13, or 14, the amount of
damages suffered by the Company would be difficult to determine.  Therefore, you
agree that the Company will be entitled to recover liquidated damages from you
equal to the amount of income that you realize under this Award (including all
legally required withholdings) (or, if less, the portion thereof determined by
the Committee) if the Committee reasonably determines in good faith that you
violated any of paragraphs 12, 13, or 14.  All determinations under this
paragraph shall be made by the Committee, acting reasonably and in good faith,
and its determinations shall be final, binding and conclusive on you, the
Company, and any other person or entity affected thereby.  This liquidated
damages provision does not relinquish any equitable remedies and other claims
for damages that the Company may have.

 

17.                               Acceptance of Award.  No action is required if
you wish to accept your Performance Unit Award.  If you wish to decline your
Performance Unit Award, you must provide the Company with notice of your
decision on or before June 30, 2015 by writing or emailing Scott Adams,
Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(Scott.Adams@Protective.com).

 

--------------------------------------------------------------------------------

 

Questions regarding a Performance Unit Award subject to these 2015 Performance
Unit Provisions and requests for additional information about the 2015
Performance Unit Provisions or the Committee should be directed to Beth Hinson,
Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone

 

8

--------------------------------------------------------------------------------


 

(205) 268-3967, e-mail Beth.Hinson@Protective.com).  These 2015 Performance Unit
Provisions and your Award Letter contain the formal terms and conditions of your
Award, and you should retain them for future reference.

 

9

--------------------------------------------------------------------------------